 PUBLICKER CHEMICAL CORPORATION257Publicker Chemical Corporation,a subsidiary of Publicker In-dustries,IncorporatedandJoseph Bishop,PetitionerConstruction&General LaborersLocal Union No. 576,Interna-tional Hod Carriers',Building and CommonLaborers' Unionof America,AFL-CIOandMaintenanceInsulators and As-bestosWorkers Unionof Kentucky, Inc., Petitioner.Cases Nos.9-UD-6 and 9-RC-935. January 31, 1957DECISION, ORDER, AND DIRECTION OF ELECTIONUpon separate petitions duly filed under Section 9 (c) and Section9 (e), respectively, of the National Labor Relations Act, a consoli-dated hearing was held before Harold V. Williams, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Upon the entire record in these cases, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.Case No. 9-UD-6:In this case, the Petitioner seeks to rescindthe authority of the Union, hereinafter sometimes referred to as theLaborers, to make a union-security agreement in behalf of an allegedbargaining unit of laborers and janitors in the maintenance depart-ment of the Employer's Louisville, Kentucky, plant.The Unionmoved to dismiss the petition on the ground,inter alia,that the unitalleged in the petition is not coextensive with the bargaining unit.covered by the existing union-security agreement.We find merit inthe Union's contention.In 1955, the Laborers, representing the Employer's laborers andjanitors, and several other labor unions, acting in behalf of certainother groups of the Employer's maintenance employees, negotiated a2-year contract with the Employer, effective June 1, 1955.The nego-tiations were conducted for a number of these unions, including theLaborers, by the Louisville Building and Construction Trades Coun-cil, pursuant to a pattern of joint bargaining which had been estab-lished between these unions and the Employer's predecessor in 1952.It appears that at the conclusion of such joint negotiations an indi-vidual contract consistent with the terms of the master agreement wasoffered to each of the participating unions covering employees repre-sented by each.Although the copy of the above-mentioned 1955master agreement introduced in evidence is unsigned, it is not deniedthat such contract was put into effect by all the parties thereto.Thiscontract, pursuant to its terms, was reopened in mid-1956.At that117 NLRB No. 33.7 s4-i7-vol 117-18121 '258DECISIONS OF NATIONAL LABOR RELATIONS BOARDtime, the Trades Council, representing the same contracting parties,negotiated with the Employer a supplemental agreement coveringwage increases and a union-shop provision to replace the checkoff pro-vision in the existing agreement.The record indicates that, followingthe established pattern, individual supplements consistent with thejoint supplemental agreement were offered to each of the unions bar-gaining through the Trades Council.The individual supplementsigned by the Laborers and introduced in evidence, refers to the exist-ing agreement and sets forth the union-security provisions and thewage increasesfor the laborers and janitors.Apparently, similaramendments were executed by the other unions which were representedin the supplemental negotiations by the Trades Council.Upon thebasis of the foregoing and the entire record in this case, we find thatthe bargaining unit covered by the existing union-security agreementcomprises all maintenance department employees of the Employerrepresented by the Laborers and other unions which, through theTrades Council, jointly negotiated the supplemental agreement.Ac-cordingly, as the unit alleged in the petition is not coextensive withthe broader unit covered by the union-security agreement, we find thatit is inappropriate for the purposes of a deauthorization election.'We shall therefore grant the Union's motion to dismiss the petition.Case No. 9-RC-2935:In this case, a question affecting commerceexists concerning the representation of employees of the Employer,within the meaning of Section 9 (c) (1) and Section 2 (6) and (7) ofthe Act.4. In Case No. 9-RC-2935, the Petitioner, Maintenance Insulatorsand Asbestos Workers Union of Kentucky, Inc., seeks to represent' aunit of insulators at the Employer's Louisville, Kentucky, plant: ' Asthese employees have no history of collective bargaining and comprisethe only unrepresented employees in the plant, they may properly forman appropriate unit on a residual basis.2We find that the following employees constitute a unit appropriatefor the purposes of collective bargaining within the meaning of theAct : All insulators employed by the Employer at its Camp GroundRoad, Louisville, Kentucky, plant, excluding the pusher insulator,'office and plant clerical employees, professional employees, guards, allother employees, and all other supervisors as defined in the Act.[The Board dismissed the petition filed in Case No. 9-UD-6.][Text of Direction of Election omitted from publication.]3Cf.F.TV.Woolworth Company,107 NLRB 671, 673,and casescited in footnote 3therein.3There was no disagreement among the partiesas to the unit.3In view of the clear record testimony that the pusherin the insulator group possessesand has exercisedthe power effectivelyto recommend the hire anddischargeof employeesworking underhim, we find that he isa supervisor as definedin the ActHe is thereforeexcludedfrom the unit.